Citation Nr: 0218258
Decision Date: 12/17/02	Archive Date: 02/07/03

DOCKET NO. 01-09 975               DATE DEC 17, 2002

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Whether there was clear and unmistakable error in a rating decision
of April 6, 1994, assigning a 10 percent rating for a prostate
disorder, effective from December 1, 1974.

ATTORNEY FOR THE BOARD 

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from May 1949 to August 1952 and
from November 1953 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that
denied a rating in excess of 10 percent for a prostate condition,
effective from December 1, 1974, based on a claim of clear and
unmistakable error.

A rating decision dated in September 2000 increased the evaluation
for service-connected prostate cancer from 10 to 100 percent
disabling, effective from April 26, 1999. The RO also granted
entitlement to special monthly compensation for loss of use of a
creative organ, effective from August 6, 1997.

Jurisdiction over this claim was later transferred to the RO in New
Orleans, Louisiana, because of the veteran's move to that state.

The veteran has been found incompetent for VA purposes, effective
from January 9, 2002. Although his brother has been appointed his
payee for VA purposes, the veteran perfected his appeal in this
matter, and there is no indication that the brother/guardian has
acted in this matter. Accordingly, the veteran is listed as the
appellant. See 38 C.F.R. 20.301; BVA Handbook 8430.2/2  3.02c(2).

2 -

FINDINGS OF FACT

1. A rating decision dated December 11, 1975, granted service
connection for an enlarged prostate and assigned a noncompensable
evaluation, effective from separation.

2. Subsequent rating decisions, including a rating decision dated
in December 1992, continued the noncompensable evaluation for the
service-connected prostate disorder. The rating decision of
December 22, 1992, classified the service- connected disorder as
prostatitis and rated it under Diagnostic Code 7527.

3. On an administrative review in January 1994, the VA Compensation
and Pension Service determined that the veteran was entitled to a
10 percent rating for his service-connected prostate disorder under
Diagnostic Code 7527, effective from December 1, 1974.

4. A rating decision dated April 6, 1994, implemented the
determination of the Compensation and Pension Service and assigned
a 10 percent rating for the service-connected prostate disorder,
effective from December 1, 1974. The veteran was informed of this
determination in correspondence dated April 19, 1994.

5. A rating decision dated in September 1994 continued the 10
percent evaluation for the service-connected prostate disorder, and
the veteran was so informed in correspondence dated September 14,
1994.

6. Although the veteran disagreed with these determinations, he
failed to file a timely substantive appeal following issuance of a
statement of the case in January 1995.

7. There was a tenable basis in the record for the assignment in
April 1994 of 10 percent rating for the service-connected prostate
disorder, effective from December 1, 1974; the determination
constituted a reasonable exercise of rating judgment.

3 -

CONCLUSIONS OF LAW

1. The April 6, 1994, rating decision assigning a 10 percent
evaluation for service-connected prostate disability, effective
from December 1, 1974, is final. 38 U.S.C.A. 7105 (West 1991 &
Supp. 2002); 38 C.F.R. 3.104(a), 20.200, 20.202, 20.302, 20.1103
(2002).

2. An evaluation in excess of 10 percent for a prostate disorder,
effective front December 1, 1974, based on clear and unmistakable
error in a rating decision of April 6, 1994, is not warranted. 38
U.S.C.A. 7105 (West 1991 & Supp. 200@Z); 38 C.F.R. 3.105(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 2000
(VCAA) redefined VA's duty to assist and enhanced its duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim. See 38 U.S.C.A. 5100, 5102, 5103, 5103A,
5107, 5126 (West Supp. 2002). See also 38 C.F R. 3.102, 3.156,
3.159, and 3.326) (2002) (regulations implementing the VCAA).
However, the United States Court of Appeals for Veterans Claims
(Court) has indicated that the provisions of the VCAA do not apply
to claims of clear and unmistakable error in prior final rating
decisions. See Parker v. Principi, 15 V et. App. 407, 412 (2002).

The record shows that when the veteran was hospitalized at a
service hospital in December 1972, it was thought that he had a
possible prostatic nodule. In November 1973, he was hospitalized at
a service hospital for investigation of multiple prostatic nodules
to rule out carcinoma of the prostate. He underwent a cystoscopy,
which revealed prostatic hypertrophy. He also had multiple
transrectal prostatic biopsies, but carcinoma was not found. The
veteran was evaluated by the urology service for a Medical Board in
August 1974 because of a complaint of

4 -

incontinence, dribbling and nocturia. Evidence of prostatic
enlargement of a mild 1 degree was found. The diagnoses following
the Medical Board evaluation included prostatic calculi, benign by
biopsy.

The record shows only that an enlarged and tender prostate was
found when the veteran was initially examined by VA in September
1975.

A rating decision dated December 11, 1975, granted service
connection for an enlarged prostate and rated the disability
noncompensably disabling under Diagnostic Code 7599, effective from
December 1, 1974. The veteran was notified of this determination
and of his appellate rights but did not initiate an appeal.
Subsequent rating decisions continued the noncompensable
evaluation.

However, in January 1994, at the veteran's request, the VA
Compensation and Pension Service undertook an administrative review
of the veteran's claims file and determined that he was entitled to
a 10 percent rating for his service-connected prostate disorder
under Diagnostic Code 7527, effective from December 1, 1974.

A rating decision dated April 6, 1994, implemented the
determination of the Compensation and Pension Service and assigned
a 10 percent rating for the service-connected prostate disorder,
effective from December 1, 1974. The veteran was informed of this
determination and of his appellate rights in correspondence dated
April 19, 1994. A rating decision dated in September 1994 continued
the 10 percent evaluation for the service-connected prostate
disorder, and the veteran was so informed in correspondence dated
September 14, 1994. He disagreed with these actions, and a
statement of the case was issued in January 1995. However, the
veteran's substantive appeal of this determination was received on
January 30, 1996, and was found by the RO to be untimely. The
veteran appealed from the untimeliness determination, and he and
his then representative were provided with a statement of the case
with respect to the timeliness issue on June 5, 1998. However, a
timely substantive appeal was not thereafter received. Accordingly,
the April 1994 and September 1994 rating decisions became final.
See 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a), 20.200, 20.202, 20.302,
20.1103.

5 -

A rating decision dated June 10, 1997, granted service connection
for prostate cancer and rated the disability 10 percent disabling
under Diagnostic Code 7528, effective from May 7, 1996. The RO
noted that service connection had been in effect for a prostate
disorder since separation and that that disability had been rated
10 percent disabling under Diagnostic Code 7527 since separation.
The RO found that a separate rating was not warranted for the
prostate cancer and that the two disabilities had to be rated as
one disorder. Hence, the prostate disorder was rated as 10 percent
disabling from separation until May 7, 1996, when the service-
connected disability was reclassified as prostate cancer.

The determination of the Compensation and Pension Service in
January 1994 constituted, in effect, a finding of clear and
unmistakable error in the rating decision of December 11, 1975, in
failing to assign a compensable rating for the service-connected
prostate disorder, effective from separation. When the RO
implemented this decision in April 1994, it subsumed the rating
decision of December 1975 with respect to the evaluation assigned.
Thus, the veteran's claim of clear and unmistakable error in the
evaluation of his service-connected prostate disorder must be with
the rating decision of April 1994.

The veteran essentially contends that he had prostate symptoms,
including dysuria, when seen by VA in January 1980 that were not
considered when his service- connected prostate disorder was
evaluated as 10 percent disabling. In effect, he maintains that he
was entitled to a 70 or 100 percent rating for his prostate
condition when the evaluation of 10 percent was assigned and that
rating officials committed clear and unmistakable error in not
assigning a much higher rating.

Under the provisions of 38 C.F.R. 3.105(a), previous determinations
that are final and binding, including decisions establishing the
degree of disability of a service- connected disorder, will be
accepted as correct in the absence of clear and unmistakable error,
but where the evidence establishes clear and unmistakable error,
the prior decision will be reversed or amended.

- 6 -

However, a determination that there was clear and unmistakable
error in unappealed prior rating determinations must be based on
the record and the law that existed at the time of the prior
unappealed rating decisions. Russell v. Principi, 3 Vet. App. 310,
314 (1992) (en banc).

The record shows a long history of chronic prostatitis associated
with variable prostate modularity since the early 1970s. When the
veteran was seen in a VA clinic in January 1980 with dysuria, the
impression was chronic prostatitis. Treatment was with medication.
In February 1991, the veteran underwent a cystoscopy, with urethral
calibration dilatation due to complaints of difficulty voiding with
a history of benign prostatic hypertrophy, chronic prostatitis, and
prostatic nodules. The procedure confirmed that he had benign
prostatic hypertrophy with chronic prostatitis and urethral
stricture, and he was advised to undergo a transurethral resection
of the prostate (TURP).

New criteria for evaluating disorders of the genitourinary system
became effective on February 17, 1994. See 59 Fed. Reg. 2523 (Jan.
18, 1994). Prior to that date, prostate disorders were evaluated
under Diagnostic Code 7527 as for chronic cystitis. A 10 percent
rating was warranted for moderate chronic cystitis with pyuria and
diurnal and nocturnal frequency. A 20 percent rating required
moderately severe chronic cystitis with diurnal and nocturnal
frequency with pain and tenesmus. A 40 percent evaluation required
severe chronic cystitis with urination at intervals of one hour or
less and a contracted bladder. A 60 percent evaluation was
appropriate when there was incontinence requiring the constants
wearing of an appliance. 38 C.F.R. 4.115a, Diagnostic Code 7512
(effective prior to February 17, 1994).

However, on and after February 17, 1994, prostate disorders are
rated under Diagnostic Code 7527 as voiding dysfunction or urinary
tract infection, whichever is the dominant disorder. 38 C.F.R.
4.115b (2002). Voiding dysfunction is rated for the particular
condition of urine leakage, frequency, or obstructed voiding. 38
C.F.R. 4.115a. Only the predominant area of dysfunction may be
considered for rating purposes. Id. In this case, that dysfunction
appears to be obstructed

7 -

voiding. A 30 percent rating for obstructed voiding - the next
higher evaluation after the 10 percent rating for that dysfunction
- is warranted where urinary retention requires intermittent or
continuous catheterization. A 10 percent rating is warranted where
there is marked obstructive symptomatology such as hesitancy, slow
or weak stream, or decreased force of stream, together with one or
a combination of the following:

1. Post void residuals greater than 150 cubic centimeters.

2. Uroflowmetry; markedly diminished peak flow rate (less than 10
cubic centimeters per second).

3. Recurrent urinary tract infections secondary to obstruction.

4. Stricture disease requiring periodic dilatation every two to
three months.

38 C.F.R. 4.115a (2002).

A review of the record that was before the Compensation and Pension
Service and the RO in 1994 shows that symptoms attributable to the
service-connected prostate disorder were essentially mild. The
record was, in fact, relatively sparse with respect to pertinent
symptomatology. Whether the disorder was evaluated under the new
rating criteria or the old, there simply was no clear basis at any
time following separation for the assignment of a rating higher
than 10 percent for the service - connected prostate disorder. See
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law
or regulation changes after a claim has been filed or reopened but
before the administrative or judicial appeal process has been
concluded, the version more favorable to the appellant applies
unless Congress provided otherwise or permitted the Secretary of
Veterans Affairs to do otherwise and the Secretary did so).

8 -

Although a needle biopsy of the veteran's prostate at a VA hospital
in July 1981 was "strongly suggestive of well differentiated
adenocarcinoma," this finding was not relevant to the evaluation of
the prostate disorder. The service-connected disability was later
reclassified as prostate cancer because the prostate cancer and the
service-connected prostate disorder affected the same anatomical
part and could not be separately rated without violating the rule
against pyramiding, which precludes the evaluation of the same
manifestations under different diagnoses, 38 C.F.R. 4.14 (2002);
see Evans v. Brown, 9 Vet. App. 273, 281 (1996) (a claimant cannot
receive separate disability ratings for the same disability or the
same manifestations). See also 38 C.F.R. 4.115b, Diagnostic Code
7528 (malignant neoplasms of the genitourinary system). Thus, the
findings with respect to the needle biopsy in 1981 would pertain to
the issue of an earlier effective (late for service connection for
prostate cancer but, as indicated, are not truly germane to the
issue that was before the rating officials in 1994.

Clear and unmistakable error is the kind of error of fact or law
that, when called to the attention of later reviewers, compels the
conclusion, to which reasonable minds could not differ, that the
result would have been manifestly different but for the error. Fugo
v. Brown, 6 Vet. App. 40, 43 (1993); see Bustos v. West, 179 F.3c
1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove
the existence of clear and unmistakable error, a claimant must show
that an error occurred that was outcome-determinative), cert.
denied, 528 U.S. 967 (1999). The rating officials' decision in 1994
to assign a 10 percent rating for the service-connected prostate
disorder, effective from December 1, 1974, was an exercise of
rating judgment that cannot now be said to constitute the kind of
clear and unmistakable error defined by Fugo because a disagreement
with how the rating officials evaluated the facts before them is
inadequate to raise such a claim. Luallen v. Brown, 8 Vet. App 92,
95 (1995).

After a careful review of the record, the Board concludes that
clear and unmistakable error is not shown in the rating decision of
April 6, 1994. It follows that the claim of entitlement to an
evaluation in excess of 10 percent for service-

9 -

connected prostate disability, effective date from December 1,
1974, based on clear and unmistakable error must be denied.

ORDER

An evaluation in excess of 10 percent for service-connected
prostate disability, effective from December 1, 1974, based on
clear and unmistakable error in a rating decision of April 6, 1994,
is denied.

J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

10- 



